Case 1:19-cv-00257-HYJ-SJB ECF No. 51, PageID.260 Filed 03/10/21 Page 1 of 1




                                  UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF MICHIGAN
                                       SOUTHERN DIVISION

DILLON BURNETT,

                 Plaintiff,                                Docket No: 1:19-cv-257
v.
                                                           HON. HALA Y. JARBOU
JOSH GRIFFITH,

                 Defendant.


                                       NOTICE OF APPEAL

        Notice is hereby given that Defendant Josh Griffith appeals to the United States

Court of Appeals for the Sixth Circuit from the February 22, 2021 Judgment of the Court

insofar as the Judgment incorporates the Court’s January 7, 2021 Order Rejecting the

Report and Recommendation [Dkt. 39] that Defendant’s Motion for Summary Judgment

should be granted and Remanding back to the Magistrate Judge [Dkt. 43], and the January

12, 2021 Supplemental Report and Recommendation Denying Qualified Immunity [Dkt.

44].

                                              Respectfully submitted,

DATED: March 10, 2021                    By   /s/Michael S. Bogren____________
                                              Michael S. Bogren (P34835)
                                              PLUNKETT COONEY
                                              Attorney for Defendant
                                              333 Bridge Street, NW, Suite 530
                                              Grand Rapids, MI 49504
                                              (269) 226-8822
                                              mbogren@plunkettcooney.com

Open.00560.91682.25976842-1
